In a proceeding before the Board of Standards and Appeals of the City of .Hew York wherein appellant sought a variance of certain use district restrictions so that she might erect a gasoline service station on her property, the application was denied. Final order dismissing an order of certiorari and affirming the determination of the Board of Standards and Appeals on the merits, unanimously affirmed, with $10 costs and .disbursements. No opinion. Present — Lewis, P. J., Carswell, Adel, Aldrich and Holán, JJ.